
	

113 HR 2205 IH: Groundwork USA Trust Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2205
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Tsongas (for
			 herself, Mr. McGovern, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Natural Resources and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of the Interior, in
		  consultation with the Groundwork USA national office, to provide grants to
		  certain nonprofit organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Groundwork USA Trust Act of
			 2013.
		2.FindingsCongress finds that—
			(1)locally organized
			 and controlled entities that are linked together through a national program
			 office have the ability to lead cost-effective projects and programs that are
			 responsive to community needs and essential to improving the local environment,
			 economy, and quality of life;
			(2)local community
			 involvement with how land is being used is an essential component to the
			 economic success of a neighborhood;
			(3)underutilized and
			 neglected vacant lands significantly erode nearby property values and burden
			 municipal tax bases;
			(4)landscaping and
			 maintenance, especially when local citizens are involved in the process,
			 decreases negative stigma and generates civic pride, which in turn
			 significantly reduces vandalism and illicit activities typically associated
			 with idle lands;
			(5)cleaning,
			 landscaping, and tree planting within vacant and abandoned land and brownfields
			 adds economic value to a community through increased occupancy rates, and
			 improved sales appeal of nearby residential and commercial real estate;
			 and
			(6)the transformation
			 of idle lands and brownfields into cleaner, greener, community assets has been
			 exemplified by a network of federally backed Groundwork USA Trusts for over 8
			 years.
			3.DefinitionsIn this Act:
			(1)BrownfieldsThe
			 term brownfields means real property, the expansion,
			 redevelopment, or reuse of which may be complicated by the presence or
			 potential presence of a hazardous substance, pollutant, or contaminant.
			(2)Eligible
			 organizationThe term eligible organization means
			 a—
				(A)nonprofit
			 organization that applies for a grant award under section 4(b) to establish a
			 Groundwork USA Trust; and
				(B)Groundwork USA
			 Trust.
				(3)Groundwork USA
			 national officeThe term Groundwork USA national
			 office means the independent, nonprofit, environmental business
			 incorporated under the laws of the State of New York, which overseas and
			 creates a link between local Groundwork USA Trust offices.
			(4)Groundwork USA
			 trustThe term Groundwork USA Trust means an
			 independent, nonprofit, environmental organization that works with communities
			 to improve their environment, economy, and quality of life through local
			 action.
			(5)Nonprofit
			 organizationThe term nonprofit organization means
			 an organization that is described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 and is exempt from tax under section 501(a) of such Code.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Establishment of
			 groundwork USA trust program
			(a)Authorization of
			 grant programThe Secretary, in consultation with the Groundwork
			 USA national office, is authorized to award grants to eligible
			 organizations.
			(b)ApplicationAn
			 eligible organization desiring a grant under the program shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary, in consultation with the Groundwork USA national
			 office, may require.
			5.Criteria for
			 selectionEach grant award
			 provided under section 4(a) shall be made on the basis of the quality of the
			 application submitted, taking into consideration such factors as the
			 following:
			(1)The population and
			 demographics of the community and the environmental, community, or economic
			 development issues which an eligible entity could help address.
			(2)The level of
			 experience with community and environmental improvement activities of an
			 eligible organization and the role such organization will play in the
			 implementation of Groundwork USA Trust activities.
			(3)The level in which
			 the community or local government in which the eligible organization is based
			 is a current or past recipient of funding or assistance from the EPA
			 Brownfields Program and demonstrated success in those efforts.
			(4)The level in which
			 the eligible organization has partnered with the National Park Service and
			 demonstrated success in those efforts.
			(5)The level of
			 community interest and commitment to learn about, evaluate, and partner with a
			 Groundwork USA Trust.
			(6)The number and
			 level of opportunities to improve the local environment for conservation,
			 recreation, and economic development, including:
				(A)The potential to
			 facilitate the creation, improvement, and stewardship of parks, greenways, open
			 space, and nature reserves and increase opportunities for recreation,
			 conservation, food security, environmental education, and other environmental
			 improvements in communities impacted by brownfields.
				(B)The potential to
			 stimulate economic and environmental rejuvenation of communities impacted by
			 brownfield issues.
				(C)The potential to
			 increase the capacity of communities with limited means to improve their
			 environment, economy, and quality of life.
				(D)The potential to
			 engage the local community in the planning and development of projects and
			 programs to improve its local environment, including the assessment, cleanup,
			 and reuse of brownfield sites for parks, recreation facilities, nature areas,
			 gardens, trails, and other community benefits.
				(E)The potential to
			 contribute to the use or reuse of existing infrastructure.
				(7)The ability to
			 address the issue of brownfields in the community or target area,
			 including:
				(A)The potential to
			 leverage or stimulate funds from other sources to support the assessment and
			 remediation of brownfields and their reuse for parks, recreation facilities,
			 nature areas, and other community benefits.
				(B)The potential to
			 engage the local community in the planning and implementation of projects and
			 programs to assess, cleanup, and reuse brownfields for parks, recreation
			 facilities, nature areas, and other community benefits.
				(C)The potential to
			 help reduce the threats to human health and the local environment associated
			 with the presence of hazardous substances, pollutants, or contaminants.
				(D)The potential to
			 help address or facilitate the identification and reduction of threats to the
			 health and welfare of populations at risk.
				6.Use of
			 fundsA grant award provided
			 under the program may be used to—
			(1)provide training,
			 research, and technical assistance to individuals and organizations, as
			 appropriate, to facilitate the inventory of brownfield sites, site assessments,
			 remediation of brownfield sites, community involvement, or site
			 preparation;
			(2)increase the
			 capacity of communities to improve and care for their local environment;
			(3)reclaim vacant and
			 derelict lands for conservation, recreation, and economic development;
			(4)clean up and care
			 for neglected areas to signal community pride and rejuvenation;
			(5)return brownfields
			 to economically productive use while restoring blighted landscapes with healthy
			 environments;
			(6)integrate
			 environmental education, food security, health and fitness, resource
			 management, and job training;
			(7)encourage
			 businesses, local governments, nonprofits, and communities to work together for
			 sustainable environmental care and enhancement;
			(8)support
			 businesses, local governments, nonprofits, and communities in efforts to
			 improve their local environment;
			(9)raise the profile
			 of urban environmental improvements as part of a comprehensive approach to
			 smart growth strategies and rejuvenation of inner city communities;
			(10)acquire real
			 property and buildings to rehabilitate and improve upon for the local community
			 and perform maintenance on such property and buildings, including mowing,
			 irrigating, landscaping, painting, and providing structural repairs;
			(11)expand operations
			 and locations of offices to benefit a larger geographic area, and increase
			 staff;
			(12)develop
			 information systems and utilize such systems for community- and regional-based
			 research and data dissemination; and
			(13)develop programs
			 that encourage regional and national partnering with other environmental
			 organizations.
			7.Maximum grant
			 awardA grant award under the
			 program shall not exceed $400,000 for any fiscal year.
		8.Limitation on
			 administrative costsThe
			 Secretary may reserve not more than 15 percent of the amount made available
			 under this Act to carry out the program in a fiscal year for administrative
			 costs, including managing, administering, and assisting with technical support
			 of operations for national and local Groundwork USA offices.
		9.Annual
			 reportEach grant recipient
			 shall submit to the Secretary and the national Groundwork USA national office
			 an annual report at such time, in such manner, and containing such information
			 as the Secretary, in consultation with the Groundwork USA national office, may
			 require.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the program $15,000,000 for each of
			 the fiscal years 2014 through 2019.
		
